 
Exhibit 10.1

 
 
LETTER OF INTENT
 
Between
GREEN ENERGY LIVE, INC.
And
DEAN CAGLE
 
CONCERNING
STOCK PURCHASE ACQUISITION AGREEMENT OF COMANCHE LIVESTOCK EXCHANGE
LLC BY GREEN ENERGY LIVE, INC.
 
This Letter of Intent is made this 18th day of December 2008 between Green
Energy Live, Inc. (GELV) and Dean Cagle (the "Sole Owner"), sole shareholder of
Comanche Livestock Exchange LLC. (CLEI)
 
This letter allows for the exclusive right of purchase until closing of sale to
be executed no later than April 30, 2009. Letter can be extended at consent of
both parties.
 
RECITALS
 
WHEREAS, Sole Owner have indicated their intention to sell their ownership
interests of Contemplated Sale Items:
 
WHEREAS, GELV have indicated their intention to purchase the Contemplated Sale
Items;
 
NOW THEREFORE, in consideration of furthering their respective business
interests. GELV and Sole Owner do hereby agree as follows, with the intention
that this Letter of Intent will be binding and be implemented under the
contemplated terms of a Definitive Agreements ("Definitive Agreements"). see
attached Exhibit .A.
 
This is a letter of intent and the final terms of the agreement may change as to
stilt the findings of the clue diligence, but be in the spirit of the
forthcoming items:
 
  1. 
The Intentions proposed in this Letter of Intent and Definitive Agreements may
change. As the due diligence process continues, both parties may desire
cohesively to change the intentions of the transaction. Both parties may do so
upon written consent of all parties.

 
a.  
Cooperation in Due Diligence. Sole Owner shall cooperate the due diligence of
the Contemplated Sale Items and shall provide all the necessary paperwork to
prove their ownership of the Contemplated Sale Items.

 
b.  
Audits If GELV is unsatisfied wish the status or CLEI after the Audit of CLEI is
complete, GELV may terminate this Letter of Intent.
    c.   Timeline:

 
  i.  
January 2009 Filing: GEL files additional shares with the Securities and
Exchange Commission ("SEC"). Sec Section 4 of this Letter of Intent.
   
 ii. 
Effective Registration 30 to 90 Days after Filing: Waiting for Approval from
SEC: for approval of registration of additional shares.
   

 
 

--------------------------------------------------------------------------------


 
 
 iii. 
60 Days from Effective Registration: Approximately 60 days after Effective
Registration. GELV shall make the first payment
of Total Purchase Price under the Note, See Section 3 of this Letter.

 

 2.   Contemplated Sale Items.

 
a.  
100% of CLEI stock/ownership
    b.   100% of CLEI assets, including real property / land (see itemized list
attached-)     c.   Ongoing business and profits.

 

3.  
Contemplated Total Estimated Purchase Price in Securities and/or Monies. The
contemplated purchase price is One Million Dollars ($1,000,000) ("Total Purchase
Price"). It is contemplated that a Promissory Note ("Note"), along with an
earnest amount of $50,000, will be used for this purchase.
   
4.  
Conditions for Purchase of Contemplated Sale Items. Sole Owner agrees and
represents their understanding that the Definitive Agreements are dependent upon
CLEI completing a PCAOB certified financial audit, paid for and handled by GELV,
and a GELV successful registration of an additional 20,000,000 GELV common
shares with the Securities and Exchange Commission ("SEC."'}.

 
5.  
Formation. CLEI shall be acquired by GELV through a reverse triangular merger.
CLEI shall be merged into a subsidiary of GELV. The subsidiary shall he called
"GELV Cloud 3, Inc." CLEI shall be the surviving company. Owner Interests in
CLEI shall be transferred to GELV. Sole Owner shall be paid the Purchase Price.

 
6.  
Outside Consultant and Audit Costs. Each party shall pay for their own
consultant/counsel. GELV shall pay for the Audit costs.

 
7.  
Non-Disclosure of Terms and other Discovered Information. No party shall
disclose any and all materiel information to third parties without the other
party's approval. Seller shall not engage other potential purchasers once the
Audit procedure has started.

 
                        IN WITNESS WHEREOF, intending to be bound, the parties
do hereby execute this Letter of Intent.


 
"Sole Owner"
Dean Cagle
     
"Buyer"
Green Energy Live, Inc.
                 
/s/Dean Cagle
 
 12-22-08
 
/s/ Karen Clark
 
January 6, 2009
Dean Cagle
 
 Date
 
Karen Clark
 
Date
             

 
 

--------------------------------------------------------------------------------


 
 
Exhibit A
 
"Definitive Agreements"
 
Stock Acquisition Agreement, with Exhibit E Real Estate Contract
Promissory Note Agreement
Employment Agreement